Citation Nr: 0305962	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  95-17 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for duodenal ulcer with 
gastritis, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne






INTRODUCTION

The veteran had active military service from January 1977 to 
December 1979 and from November 1980 to September 1983.  

This appeal arises out of a June 1994, and subsequent rating 
actions entered by the Department of Veterans Affairs (VA) 
regional office (RO) in New York, New York.  It was perfected 
for appeal in May 1995, and the subject of a Remand by the 
undersigned Veterans Law Judge of the Board of Veterans' 
Appeals (Board) in October 1997.  It has since been returned 
to the Board.  


FINDINGS OF FACT

1.  All evidence necessary for this appeal has been obtained 
by the RO.  

2.  The veteran's duodenal ulcer with gastritis is not shown 
to be productive of 
small eroded or ulcerated areas, impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for a duodenal ulcer with gastritis are not met. 
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, Diagnostic Codes 7305, 7307 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board must give consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims. 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this regard, the 
implementing regulations do not provide any rights other than 
those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

With respect to the notice requirements of the VCAA, the VA 
must inform the claimant and the claimant's representative, 
if any, of any information and any medical or lay evidence 
not previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

Here, a May 2002 letter to the veteran and the November 2002 
supplemental statement of the case appraised the veteran of 
the information and evidence needed to substantiate the 
claim, as well as the law applicable in adjudicating it.  The 
evidence that was considered in deciding the claim was also 
identified and an explanation provided for the decision that 
was reached.  Likewise, the veteran's responsibilities in 
obtaining evidence was set forth, as well as the VA's 
responsibility in that regard.  Under these circumstances, 
the Board concludes that the essential requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

As to the duty to assist, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The law provides that 
the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  An examination is deemed "necessary" if the 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The medical records the veteran 
identified as supporting his claim were obtained insofar as 
those records were shown to exist, (one entity identified by 
the veteran advised that it had no record of the veteran) and 
he was examined on a number of occasions for VA purposes.  
The veteran has been accorded ample opportunity to present 
evidence and argument in support of this appeal and has not 
identified any additional pertinent evidence that has not 
been associated with the record.  Accordingly, as with the 
notice requirements, the Board considers the duty to assist 
requirements of the VCAA have been met in this case.  

With respect to rating impairment caused by service connected 
disability, those evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The veteran is service connected for a duodenal ulcer with 
gastritis, which individually are evaluated under the 
provisions of Diagnostic Codes 7305 and 7307 respectively.  
Pursuant to 38 C.F.R. § 4.114, ratings under Diagnostic Codes 
7305 and 7307, will not be combined with each other.  Rather, 
a single evaluation will be assigned under the diagnostic 
code which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  

Diagnostic Code 7305, with addresses the criteria for 
evaluating a duodenal ulcer, provides that a 20 percent 
rating will be assigned for a moderate ulcer, with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration; or with continuous moderate 
manifestations.  A 40 percent evaluation is assigned for a 
moderately severe ulcer; which is less than severe, but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  A 60 percent 
evaluation, the highest rating under this code is assigned 
for a severe duodenal ulcer with pain only partially relieved 
by standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  

Chronic hypertrophic gastritis is evaluated under the 
provisions of Diagnostic Code 7307.  A 10 percent evaluation 
is assigned under this code when there is small nodular 
lesions, and symptoms.  A 30 percent evaluation is assigned 
with multiple small eroded or ulcerated areas, and symptoms.  
The highest rating under this code (60 Percent) is assigned 
with severe hemorrhages, or large ulcerated or eroded areas.  

In this case, service connection was initially established 
for the veteran's gastrointestinal disability in an August 
1987 rating action, at which time it was assigned a 10 
percent disability evaluation.  Following an August 1991 
claim for increased benefits, the veteran was awarded a 20 
percent disability evaluation in a December 1991 rating 
action, effective from February 1991.  This 20 percent 
evaluation has remained in effect to the present time.  

The veteran's current appeal arose from an October 1993 claim 
for benefits which was denied in a series of rating actions 
beginning in June 1994.  In connection with this claim, the 
available records the veteran identified as supporting his 
claim were obtained.  These include VA treatment records 
dated in 1994, and in 2001 and 2002.  The veteran also was 
examined for VA purposes in January 1994, June 1994 and 
October 2002.  The VA treatment records reflect that the 
veteran complained of a tender epigastrum and epigastric 
burning in 1994, but no nausea or vomiting.  Both of the 1994 
VA examination reports reflect that the veteran was 
considered anemic, and that he complained of epigastric pain.  
In January 1994, it was recorded that the veteran complained 
of episodes of discomfort that occurred 3 to 4 times per 
year, that apparently lasted for two to three weeks.  In the 
June 1994 examination report, however, it was indicated that 
veteran complained his episodes of discomfort occurred 4 to 6 
times per month, which in turn would last from 6 to 8 days.  
At the time of this examination, however, the veteran's 
abdomen was described by the examiner as soft and non-tender 
and on each occasion when the veteran was examined in 1994, 
he weighed 170 pounds.  

More recent treatment records dated in 2001 and 2002 are 
significant for the absence of any epigastric complaints, 
with one note in March 2002 reflecting the veteran reporting 
no problems for the past 2 years.  When examined for VA 
purposes in October 2002, the veteran denied any vomiting, 
melena or hemoptysis, although he was on a bland diet, and 
took medication daily.  He also reported experiencing some 
regurgitative symptoms which were treated with medication, 
and that he gets a lot of gas and bloating with episodes of 
colic and distention.  Nevertheless, while there apparently 
were some signs of anemia earlier in the year, the veteran 
had no circulatory symptoms after meals, and no nausea.  X-
rays taken in February 2002 reportedly showed no active 
disease and his weight was 190 pounds.  The diagnosis was 
"Duodenal ulcer since 1977, on treatment."  

The foregoing record clearly fails to establish the presence 
of multiple small eroded or ulcerated areas as would warrant 
the assignment of a 30 percent disability evaluation under 
Diagnostic Code 7307.  Likewise, the evidence does not show 
the presence of weight loss or recent evidence of recurrent 
incapacitating episodes averaging 10 or more days in duration 
at least four or more times a year, as would warrant a 40 
percent evaluation under Diagnostic Code 7305.  Indeed, in 
March 2002, it was specifically noted the veteran had an 
absence of any relevant complaints for a two year period.  
Although it must be acknowledged that in June 1994, the 
veteran reported ulcer episodes that he claimed occurred 4 to 
6 times per month, from 6 to 8 days per episode, it must be 
also pointed out this would amount to a constant state.  This 
intensity of symptoms was not reflected in the examination 
report itself, or in any of the treatment records associated 
with the claims file.  As such, it is not considered to be an 
accurate account of the veteran's condition.  

Under the foregoing circumstances, and in the absence of 
evidence reflecting the presence of the criteria that would 
warrant an evaluation higher than currently in effect, the 
Board concludes that the appeal for an increased rating for 
duodenal ulcer with gastritis must be denied.    

In reaching this decision, the Board has also given 
consideration to the potential application of 38 C.F.R. 
§ 3.321(b)(1), but the evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321.  The current evidence of record does not 
demonstrate, nor has it been contended, that the veteran's 
disabilities have resulted in frequent periods of 
hospitalization.  Moreover, while it is undisputed that the 
service-connected disability at issue would have an adverse 
effect upon employment, it bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account.  Accordingly, with the lack of evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that a remand to the RO, for referral of 
this issue to the VA Central Office for consideration of an 
extra-schedular evaluation, is not warranted.


ORDER

Entitlement to an increased rating for duodenal ulcer with 
gastritis is denied.  



	                        
____________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

